Citation Nr: 1108898	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  09-47 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a respiratory disability, to include chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1959 to June 1962.  

This matter comes to the Board of Veterans' Appeals (Board) from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which, in pertinent part, denied service connection for COPD (claimed as lung condition).    

The issue has been recharacterized to comport to the medical evidence of record.

The Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in November 2010.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002 and Supp. 2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a respiratory disability, to include COPD.  At his November 2010 hearing, the Veteran testified that while serving at the Dugway Proving Ground, Utah, he was involved in testing chemical, biological, and radiological warfare, and with smoke generators and laying down smoke screens and blankets.  He testified further that many times while he was in the field gasses would be dropped on or near him.  Finally, he testified that he has been diagnosed with chemical scars of his lungs and that his COPD has resulted from this scarring.  

The Veteran currently has a respiratory disability.  A March 2008 VA treatment record notes that the Veteran was seen for a COPD exacerbation and that he has a history of COPD and small airway disease.  Numerous VA treatments dated in 2008 and 2009 indicate that the Veteran receives respiratory therapy treatment.  

The Veteran's personnel records indicate that he served at Dugway Proving Grounds, Utah, and that his military occupational specialty (MOS) was a smoke generator specialist.  They also indicate that he served in the U.S. Army 2D Chemical Battalion (Smoke Generator) at the Dugway Proving Ground.  

The RO has noted in its March 2009 rating decision and November 2009 statement of the case (SOC) that the Veteran has not returned his Questionnaire for Exposure to Mustard Gas or Lewisite and that in March 2009 the Department of Defense found that, given his service, the Veteran cannot be considered to have been exposed to Mustard Gas or Lewisite.  The Veteran has not claimed or implied that he was exposed to Mustard Gas, so it is unclear why the RO has developed the Veteran's claim as it has.  What is clear, however, is that the Veteran's duty involved chemicals and smoke and that the RO has made no attempt to verify the nature and severity of his exposures to these potentially hazardous agents.  Thus, at to ensure that VA has met its duty to assist the appellant in developing the evidence in support of his claim pursuant to 38 U.S.C.A. § 5103A, this case must be remanded so that the RO can determine the nature and severity of the Veteran's exposure to potentially hazardous agents.

There are additional sources that have not been contacted to determine the nature and severity of the potentially hazardous agents that the Veteran was exposed to during service.  In particular, there is no evidence that inquiries were made to Dugway Proving Ground itself or to the Defense Technical Information Center (DTIC). 

Additionally, given the Veteran's current respiratory disability, his MOS during service, and the fact that there is insufficient medical evidence for the Board to decide the Veteran's claim on a direct basis, a VA medical examination and opinion must be provided.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c).

The appellant is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Contact the Defense Technical Information Center (DTIC), ATTN, C, 8725 John J. Kingman Road, Suite 944, Ft. Belvoir, Virginia, 22060-6218, in an attempt to verify the Veteran's involvement in chemical, biological, and radiological testing and exposure to smoke at Dugway Proving Ground.  Document all attempts to contact the DTIC in the claim file and any negative responses.  

2.  Contact Dugway Proving Ground, Dugway, Utah, 84022, in an attempt to verify the Veteran's involvement in chemical, biological, and radiological testing and exposure to smoke at Dugway Proving Ground.  Document all attempts to contact the Dugway Proving Ground in the claim file and any negative responses.  

3.  Conduct any other development deemed necessary to verify the Veteran's involvement in chemical, biological, and radiological testing and exposure to smoke at Dugway Proving Ground.  Document all requests for information and any negative responses.  

4.  Then, schedule the Veteran for a VA medical examination to determine the nature and etiology of his claimed respiratory disability, to specifically include COPD and chemical scarring of the lungs.  As to each condition identified, the examiner is to provide an opinion as to whether it is at least as likely as not related to the Veteran's service.  

A complete rationale must be provided for all opinions.  The claim folder must be made available to the examiner for review in conjunction with the examination.  The examiner must specifically note and discuss the Veteran's personnel records indicating that his MOS was as a smoke generator specialist and any other information newly obtained by the RO regarding the Veteran's exposure to potentially hazardous agents during service.  

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Thereafter, if necessary, any additional development deemed appropriate should be accomplished.  The claim should then be readjudicated.  If the claim remains denied, the RO should issue a supplemental statement of the case (SSOC) containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal, and allow an appropriate period of time for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



